NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        SEP 25 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

SERGIO ACEVEDO-RAMOS,                           No.    18-72571

                Petitioner,                     Agency No. A208-304-851

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted September 18, 2019**

Before:      FARRIS, TASHIMA, and NGUYEN, Circuit Judges.

      Sergio Acevedo-Ramos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
agency’s factual findings. Garcia-Milian v. Holder, 755 F.3d 1026, 1031 (9th Cir.

2014). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Acevedo-

Ramos failed to establish that the harm he suffered or fears in Mexico was or

would be on account of a protected ground. See Zetino v. Holder, 622 F.3d 1007,

1016 (9th Cir. 2010) (“An [applicant’s] desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”). Thus, Acevedo-Ramos’s asylum and withholding of

removal claims fail.

      Substantial evidence also supports the agency’s denial of Acevedo-Ramos’s

CAT claim because he failed to show it is more likely than not he will be tortured

by or with the consent or acquiescence of the government if returned to Mexico.

See Garcia-Milian, 755 F.3d at 1033-35 (concluding that petitioner did not

establish the necessary state action for CAT relief).

      PETITION FOR REVIEW DENIED.




                                          2                                    18-72571